                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

JOSHUA DANIEL CRAFT,                                   )
                                                       )
                 Plaintiff,                            )
                                                       )
         v.                                            )      Case No. 19-03188-CV-S-SRB-SSA
                                                       )
ANDREW M. SAUL,                                        )
Commissioner of Social Security,                       )
                                                       )
                 Defendant.                            )

                                              ORDER

        Before the Court is pro se Plaintiff Joshua Daniel Craft’s Request to Proceed In Forma

Pauperis (Doc. #1) and Application for the Court to Request Pro Bono Counsel (Doc. #4). The

motions are denied, and this case is dismissed.

        Plaintiff filed this action on May 15, 2019, in the United States District Court for the

Southern District of New York seeking review of the Social Security Commissioner’s final

decision denying his application for disability insurance benefits and/or supplemental security

income benefits. Plaintiff’s Complaint stated he was denied social security benefits in late 2017

and identified his address as Highlandville, Missouri. Given Plaintiff’s residence in Missouri,

the case was transferred to this jurisdiction. Magistrate Judge Rush issued a show cause order on

June 11, 2019, directing Plaintiff to provide supplemental financial information and to “file a

written response to this Order demonstrating that [Plaintiff’s] request for review was timely

filed[.]” (Doc. #7). Plaintiff filed a response to the show cause order including a completed

financial affidavit and a one-sentence statement stating, “I filed my request for review by May

15, 2019.” (Doc. #8, p. 1). Magistrate Judge Rush then transferred the case to the undersigned

for dismissal for failure to state a claim.
        Pursuant to § 1915(e)(2), the Court is required to conduct an initial review of a complaint

to be filed in forma pauperis. In relevant part, the statute provides that “the court shall dismiss

the case at any time if the court determines . . . (B) the action . . . (i) is frivolous or malicious; (ii)

fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. §1915(e)(2)(B). An action fails to state a

claim upon which relief can be granted if it does not plead “enough facts to state a claim to relief

that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). When

reviewing a pro se complaint under § 1915(e)(2)(B), the Court must give the complaint liberal

construction and must weigh all well-pleaded factual allegations in favor of the plaintiff.

Martin-Trigona v. Stewart, 691 F.2d 856, 858 (8th Cir. 1982). However, even if the plaintiff is

appearing pro se, his complaint must allege specific facts sufficient to state a claim. Martin v.

Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985) (citation omitted).

        Pursuant to 42 U.S.C. § 405(g), a civil action seeking review of any final decision of the

Commissioner of Social Security must be commenced within sixty days after the mailing of

notice of such decision. By Plaintiff’s own admission, he received notice of a final decision

more than one-and-a-half years ago. Accordingly, Plaintiff’s Compliant fails to state a claim on

which relief may be granted.

        For the foregoing reasons, it is hereby ORDERED that pro se Plaintiff Joshua Daniel

Craft’s Request to Proceed In Forma Pauperis (Doc. #1) and Application for the Court to

Request Pro Bono Counsel (Doc. #4) are denied, and this case is dismissed.

        IT IS SO ORDERED.
                                                         /s/ Stephen R. Bough
                                                         STEPHEN R. BOUGH
                                                         UNITED STATES DISTRICT JUDGE

Dated: August 1, 2019

                                                     2
